DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 05/23/2022. Claims 6, and 11-36 have been cancelled. Claims 37-45 have been added. Claims 1-5 and 7-10 and 37-45 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-10 and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5 and 7-10 are directed to a Method. Claims 37-44 are directed to a CRM, and Claim 45 is directed to a system. Therefore, claims 1-5, 7-10 and 37-45 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows an abstract idea when the computer implementation is removed: 
Claim 1 recites: A method comprising: 
 anonymously receiving a request for an electronic cryptographic key service for encrypting an electronic message, wherein the request for encrypting the electronic message includes and identifier identifying a cryptocurrency wallet associated with the request for encrypting the electronic message; and 
determining when the cryptocurrency wallet associated with the request has sufficient funds to authorize the request, wherein the cryptocurrency wallet is stored in a database: 
wherein determining the cryptocurrency wallet associated with the request has sufficient funds to authorize the request comprises communicating with a cryptocurrency system using blockchain technology;
in response to the cryptocurrency wallet associated with the request having sufficient funds to authorize the request: 
generating an encryption key for the electronic message; encrypting the electronic message with the generated encryption key; 
storing the encryption key; and 
transferring a notification to a recipient of the electronic message; and 
deducting payment for the quest from the cryptocurrency wallet associated with the request; and
in response to cryptocurrency wallet associated with the request not having sufficient funds to authorize the request, 
		rejecting the request and 
	transmitting to a user device associated with the request, a 	prompt to deposit cryptocurrency into the cryptocurrency wallet 	associated with the request to enable a threshold balance to be 	satisfied.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by a mental process or a group of individuals. For example, the disclosure establishes the context of determining if an identifier in a request identifies and account that has enough money in the account to pay for an item or service, if they don’t have enough money in their account, requesting that they deposit more money until there is enough money in the account to pay for the item or service.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘concepts performed in the human mind’ or a “Mental Process” such as determining if an amount of funds are available in a wallet or not, or ‘Fundamental economic principles or practices, commercial or legal interactions (including receiving a request to conduct marketing or sales activities or behavior), then it falls within the  and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity analyze a request and to determine whether or not to authorize the request. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. database, cryptographic key, key server, cryptocurrency, and cryptocurrency wallet, electronic encryption/decryption) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method) and claim 16 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1-5 and 7-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘analyzing and authorizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘cryptographic key server’ could be interpreted as a storage location of ciphers and ‘cryptocurrency wallet’ could be interpreted as storage for virtual assets. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.



Dependent claim analysis:
Dependent claim 2 and 38 further recite “receiving a request decrypt the electronic message; determining a second cryptocurrency wallet associated with the request to decrypt the electronic message has sufficient funds to authorize the request to decrypt the electronic message, and in response to determining the second cryptocurrency wallet associated wit the request to decrypt the electronic message has sufficient funds to authorized the request to decrypt the electronic message, performing at least one of: permitting access to the electronic message and transferring a decrypted copy of the electronic message; and in response to the second cryptocurrency wallet associated with the request to decrypt the electronic message not having sufficient funds to authorize the request to decrypt the electronic message, then rejecting the request to decrypt the electronic message and transferring a message to the recipient.” This limitation merely describes instructions associated with decrypting and verifying a message. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 38 are patent ineligible.
Dependent claims 3 and 39 further recite “a type of the electronic cryptographic key service requested comprises a pay-per-use service” This limitation merely describes the content or type of key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. However, there appear to be no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 39 are patent ineligible.
Dependent claim 4 and 40 further recite “a type of the electronic cryptographic key service requested comprises a pay-per-time-period service.” This limitation merely describes the content or type of key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 40 are patent ineligible.
Dependent claims 5 and 41 further recite “the threshold balance comprises an amount of the payment for the request for the electronic cryptographic key service.” This limitation merely describes the content used to identify the key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 41 are patent ineligible.
Dependent claims 7 and 42 further recite “receiving a second request for encrypting the electronic message after the threshold balance is satisfied; and authorizing the second request for encrypting the electronic message, generating the encryption key for the electronic message, storing the encryption key, and transferring the notification to the recipient of the electronic message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. For instance, resubmitting a transaction request after transferring funds when the first transaction request was denied due to insufficient funds. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 42 are patent ineligible.
Dependent claims 8 and 43 further recite “transmitting the prompt to the user device to deposit cryptocurrency into the cryptocurrency wallet 3Application No. 16 093,832Attorney Docket No. 92013610associated with the request comprises prompting for user authorization to deposit the cryptocurrency.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 43 are patent ineligible.
Dependent claims 9 and 44 further recite “if cryptocurrency wallet associated with the request does not exist, then generating the cryptocurrency wallet when the cryptocurrency wallet does not exist for the request; and requesting the requesting device to deposit a crypto-payment deposit into the cryptocurrency wallet.” Generating a cryptocurrency wallet is analogous to exchanging foreign currency when a separate wallet for each currency type is generated. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 44 are patent ineligible.
Dependent claim 10 recites “the cryptocurrency wallet is identified in the database based on an identifier in the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-5, 7-10 and 37-45 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-5, 7-8, and 37-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al (US2017/0300898) “Campero”, Chan et al (CA2941280) “Chan”, and Ringewald et al (WO2012/034081) “Ringewald”
Regarding claim 1, Campero teaches: A method comprising: 
	anonymously receiving a request (e.g. from a third party) for an electronic cryptographic key service (e.g. encryption module 55) for encrypting an electronic message (e.g. requested information), ([0044] The wallet has the management module 54a that handles third party requests for information and/or attributes and the communication module 54b that interfaces with the broker system 16. The wallet includes a module 54c that allows a user to view the request and either approve, all or part of none of the request. Upon approval (partial or all) of the request, the wallet encrypts via encryption module 55 the requested information using a public key infrastructure (PKI) where a public key of the third party is used along with one the private keys associated with the wallet 13a to encrypt the data.)
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that servers are agnostic in reference to receiving requests from ‘third parties’ as they are anonymous by definition.
wherein the request for encrypting the electronic message […] identifying a cryptocurrency wallet associated with the request for encrypting the electronic message; and ([0043] The wallet 13a stores information for handling of a third party request for data directly from a user that transmits that information directly from the wallet to the third party system in a secure manner. The Identity Wallet may take several form factors—a physical ID Wallet such as a credit card, smart wearable etc. or it may only need to be the software payload that a system pushes out to a commercially acceptable mobile device such as a smart phone.)

	wherein the [cryptocurrency] wallet (i.e. wallet 13a) is stored in a database (e.g. user device 12a), (See Fig. 1)
	
Campero does not teach the following limitations, however, Chen teaches:
	determining when the [cryptocurrency] wallet (i.e. wallet) associated with the request has sufficient funds to authorize the request, ([0090] Therefore, the user's wallet application will know, from accessing the blockchain, that those funds have been spent and the newly proposed transaction is not valid and should not be permitted.)
wherein determining the cryptocurrency wallet associated with the request has sufficient funds to authorize the request comprises communicating with a cryptocurrency system using blockchain technology; ([0090] Therefore, the user's wallet application will know, from accessing the blockchain, that those funds have been spent and the newly proposed transaction is not valid and should not be permitted.)
	in response to the [cryptocurrency] wallet (i.e. wallet) associated with the request having sufficient funds to authorize the request, ([0073] This operation checks that Account A has sufficient funds to cover the transaction and that the transaction is permitted in accordance with the rules associated with each account. For example, one of the accounts may be flagged for some reason, there may be a block on the account, the account may be a child's account or the account may not be allowed to receive funds from overseas.)
 	generating an encryption key for the electronic message; ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.)
	encrypting the electronic message with the generated encryption key; ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.)
	storing the encryption key and ([0049] System 140 may store account identification information, such as a master account identifier for each account, in a portion of data repository 144.)
	transferring a notification to a recipient of the electronic message ([0030] In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112. For example, client device 104 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g. transaction 204) transferring ownership of the tracked asset portion from user110 to user 112, and further. The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing.)
	in response to the [cryptocurrency] wallet (i.e. wallet) associated with the request not having sufficient funds to authorize the request, rejecting the request and transmitting to a user device associated with the request, a prompt to deposit cryptocurrency into the cryptocurrency wallet associated with the request to enable a threshold balance to be satisfied ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)	
	
Neither Campero nor Chen teach ‘identifier, identifying a wallet’, and
	deducting payment for the request from the cryptocurrency wallet associated with the request

However, Ringewald teaches ‘identifier, identifying a wallet’: (Claim 18: transmitting an authorization request from the computing device to a server hosting a stored value account in association with the identifier, the authorization request identifying a requested amount of the funds)
	deducting payment for the request from the cryptocurrency wallet associated with the request; and ([0354] In response to the request to settle the payment transaction, the account server is to deduct the payment amount from the balance of the stored value account and provide the funds to the interchange (101).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encryption services of Campero to include the determining of available funds of Chan were included in the message and it would be necessary to identify with an identification of the associated accounts of Ringewald.
	In regards to claims 37 and 45, CRM claim 37 and System claim 45 correspond generally to method claim 1 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Chan teaches: The method as defined in claim 1, further comprising: 
	receiving a request to decrypt the electronic message; (Claim 20: “the management console further comprises computer-executable instructions for decrypting of the add value packet generated at the fulfillment center and re-encrypting the add value packet using a key shared with the pay-per-use computer.”)
	determining a second cryptocurrency wallet associated with the request to decrypt the electronic message has sufficient funds to authorize the request to decrypt the electronic message, and in response to determining the second cryptocurrency wallet associated with the request to decrypt the electronic message has sufficient funds to authorized the request to decrypt the electronic message, ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Therefore, the preceding limitation is not given patentable weight.
	performing at least one of: 
	permitting access to the electronic message and transferring a decrypted copy of the electronic message; and ([0030] In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112. For example, client device 104 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g. transaction 204) transferring ownership of the tracked asset portion from user110 to user 112, and further. The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing.)
	Examiner considers that the portion of the limitation that recites " transferring a decrypted copy of the electronic message" is non-functional because is merely describes, at least in part, the contents on the message being transferred, however, applicant is not positively reciting a step where the decrypted contents is/are utilized only that data is being transferred. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 
	In response to the second [cryptocurrency] wallet associated with the request to decrypt the electronic message not having sufficient funds to authorize the request to decrypt the electronic message, rejecting the request to decrypt the electronic message and transferring a message to the recipient ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)
	In regards to claim 38, CRM claim 38 corresponds generally to method claim 2 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Chan teaches: The method as defined in claim 1, wherein
	the threshold balance comprises an amount of the payment for the request for the electronic cryptographic key service ([0081] Alternatively, if the transaction does not violate any rules and sufficient funds are available to cover the transaction, then at 508 the transaction is logged in the ledger of the Financial Transaction Database.)
	In regards to claim 41, CRM claim 41 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Chan teaches: The method as defined in claim 6, further comprising: 
	receiving a second request for encrypting the electronic message after the threshold balance is satisfied; and ([0081] Alternatively, if the transaction does not violate any rules and sufficient funds are available to cover the transaction, then at 508 the transaction is logged in the ledger of the Financial Transaction Database. At 510, the balances of Account A and Account B are updated in the Account Balances/Rules database. At 512, a block reflecting the transaction, i.e. Account A sends M amount to Account B, is added to the blockchain associated with Account A.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when the block (e.g. containing electronic data showing sufficient balance) is added to the blockchain, it is encrypted.
	authorizing the second request for encrypting the electronic message ([0003] The main advantage of a distributed ledger is the public nature of its architecture that allows anyone in the public to review content of the ledger and verify ownerships. Its decentralized approach also makes the system fairly robust in comparison to centralized server systems by allowing multiple distributed networks to verify the contents of a single ledger.)
	generating the encryption key for the electronic message, ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.). 
	storing the encryption key, and ([0049] System 140 may store account identification information, such as a master account identifier for each account, in a portion of data repository 144.)
	transferring the notification to the recipient of the electronic message ([0069] Once the validity of the unique identifier of Account Holder A is confirmed, Account
Holder B's system sends a request to the system to process a transaction for a predetermined amount. Account Holder A's private key is used to confirm the transaction. The transaction is
processed by appending the transaction to each account holder's blockchain in a new block, and updating the entries in the central tracking mechanism.)
	In regards to claim 42, CRM claim 42 corresponds generally to method claim 7 and recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 8, Chan teaches: The method as defined in claim 1, wherein 
	transmitting (e.g. executes) the prompt to the user device to deposit [crypto]currency into the [cryptocurrency] wallet associated with the request for encryption of the electronic message comprises prompting for user authorization to deposit the [crypto] currency ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, that a request to write a block to a blockchain is equivalent to requesting an encryption of the electronic message.
In regards to claim 43, CRM claim 43 corresponds generally to method claim 8 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Neither Campero nor Chen teach ‘identifier, identifying a wallet’, however, Ringewald teaches at least ‘identifier, identifying a wallet’: (Page 3, Lines 25-35: In particular, when the consumer's mobile device is online, the secure mobile wallet application transmits a request for wallet single use keys and transaction keys to a Wallet Server computer, which request includes a Wallet identifier. The Wallet Server computer receives the request and generates wallet transaction single use keys and transaction identifiers and transmits them back to the consumer's mobile device where they are stored in a secure storage component.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encryption services of Campero to include the determining of available funds of Chan were included in the message and it would be necessary to identify with an identification of the associated accounts of Ringewald.

Claims 3-4 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al (US2017/0300898) “Campero”, Chan et al (CA2941280) “Chan”, Ringewald et al (WO2012/034081) “Ringewald” and in further view of  Maislen et al (US20080184283) “Maislen”

Regarding claim 3, neither Campero, Chan nor Ringewald expressly teach ‘pay per use’, however Maislen teaches at least ‘pay per use’: ([0022] Initial configuration of a managed system of pay-per-use computers 12, 14, 16 and management console 18 may involve not only the installation of keys binding the pay-per-use computers 12, 14, 16 to the fulfillment center 24, but also installation of keys that bind the pay-per-use computers 12, 14, 16 to the management console 18 so that requests for status and value-add packets may be exchanged between these system elements.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encryption services of Campero to include the determining of available funds of Chan were included in the message and it would be necessary to identify with an identification of the associated accounts of Ringewald along with options provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] A management console may be used to monitor metering status and act on behalf of individual pay-per-use devices to add usage value, such as time, allowing central management of each device and avoiding time consuming and potentially intrusive individual monitoring.
	In regards to claim 39, CRM claim 39 corresponds generally to method claim 3 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, neither Campero, Chan nor Ringewald expressly teach ‘pay per time period’, however Maislen teaches at least ‘pay per time period’: ([0026] When a pool of usage time is kept at the management console 32, a pool value row 414 may indicate remaining time 416 in the pool. A link 418 to purchase more pool time may be activated to add value to the management console pool account.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encryption services of Campero to include the determining of available funds of Chan were included in the message and it would be necessary to identify with an identification of the associated accounts of Ringewald along with options provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] A management console may be used to monitor metering status and act on behalf of individual pay-per-use devices to add usage value, such as time, allowing central management of each device and avoiding time consuming and potentially intrusive individual monitoring.
	In regards to claim 40, CRM claim 40 corresponds generally to method claim 4 and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 9 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Campero et al (US2017/0300898) “Campero”, Chan et al (CA2941280) “Chan”, Ringewald et al (WO2012/034081) “Ringewald” and further in view of Yang et al (US20160203477) “Yang”.

Regarding claim 9, neither Campero, Chan nor Ringewald teach ‘generate cryptocurrency wallet’, however Yang teaches at least ‘generate cryptocurrency wallet’: ([0014] For example, the computer system implements a wallet service that generates a wallet interface (e.g., a web-based or mobile user interface) to enable user devices (e.g., authenticated to represent respective wallet accounts) to make deposits, withdrawals, and spend cryptocurrency.
	requesting a crypto-payment deposit into the generated cryptocurrency wallet ([0015] When making a deposit via the wallet interface, a user associated with a wallet account can provide authentication parameters to the wallet service to verify authority to fund the deposit).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the encryption services of Campero to include the determining of available funds of Chan were included in the message and it would be necessary to identify with an identification of the associated accounts of Ringewald along with more options of Yang by providing the user with more options when conduction transactions. As Yang states: [0009] Electronic transactions of cryptocurrency can be confirmed into the block chain utilizing a distributed consensus system. The integrity and the chronological order of blocks (e.g., each block storing one or more electronic transactions that are deemed to occur simultaneously) in the block chain are enforced with cryptography.
In regards to claim 44, CRM claim 44 corresponds generally to method claim 9 and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on page 8 of the response that the claims have been amended to overcome the 35 U.S.C. 112 rejection. Examiner agrees and has removed the 35 U.S.C.  112 rejection.
	Applicant argues on page 10 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-prong 1. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of key and cryptocurrency the claims are concerned with accelerating secure (use of keys and encryption) transfers of currency through the use of a service. Furthermore, there is the option in the claims to reject the operation due to insufficient funds and request more funds to be deposited which clearly is an abstract idea.
Which falls clearly within the scope of:
	Mental process: One could easily determine available funds and whether the data has been obfuscated. Applicant incorrectly asserts that the key service is more than just a mental process of choosing options to encrypt, decrypt, digitally sign or electronically verify. Regardless, encryption is merely a mental process that has been automated by computers.
	Fundamental economic principles or practices: Transferring funds to and from a wallet for use in making purchases. Applicant incorrectly asserts that the key service is more than just a mental process of choosing options to encrypt, decrypt, digitally sign or electronically verify. 

	Applicant argues on pages 10-11 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of using encryption, decryption, digitally signatures or electronic verification to control access to online currency wallets. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Applicant argues on pages 11-14 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified new prior art Campero and Ringewald as well as additional portions of Chan and Maislen (cited above) that teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Campero or Ringewald, they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                          

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685